Title: From Benjamin Franklin to Champigny, 24 July 1778
From: Franklin, Benjamin
To: Champigny, Jean Bochard, chevalier de


Sir
Passy, July 24 1778
I have received your Letter of the 9th Instant, wherein you reproach me with breaking my Engagements to you, in not having paid you twenty one Ducats which you say I owe you, reminding me that while I charge Breach of Faith on the King respecting my Constituents I ought not to break mine to you, as private Engagements are more sacred than those of Sovereigns. I hold myself always ready to pay my just Debts, and shall pay this as soon as I am convinc’d it is of that kind. But as you have not favour’d me with your Account I know not how it arises. I have not here my Books [interlined: and Receipts relating to] that contain my Money Transactions and Expences while in England: But I remember that many years since a Gentleman of your Name, to whom I was entirely a Stranger, apply’d to me for a Subscription to a History of England which he propos’d to write. I consider’d the Affair as one of those genteel Methods by which Men of Letters are assisted when their Circumstances require Assistance, without being put to the Blush in being oblig’d to ask it as a Benevolence. In that Light I gave him perhaps two or three Guineas (I do not exactly remember the Sum) and took his Receipt promising the History, but without the least Expectation of ever seeing it. Accordingly I never enquired after it, I never ask’d him for it. I had by me at the time near a Dozen such Receipts, for Books not yet printed, and many of them I believe never intended to be written. I have however lately received 2 Volumes, as they are Called of that History, and four Volumes of Histories of Sweden and Denmark which I never desired or heard of before. They are badly printed and so thin, as not to make more than two sizable Quarto Volumes when bound together, so that I cannot conceive them worth more than I have already paid. Nevertheless I do not on that Account desire to keep them. Had you publish’d Your History of England within the Time you first promis’d to your Subscribers, I might possibly have lived to read it. But you broke your Engagement with me, and that long before you could have the least Pretence for accusing me, as you now do, of the same Crime, and I never complain’d of it. You have since made another Promise, that from the Month of September 1777, (when the two first Volumes appear’d) two more should be publish’d every 5 Months. Ten Months are since elaps’d, and not one of the four Volumes due has yet been heard of; so that I can have no Dependance on ever seeing the Work compleated. Besides I am now grown very old, have but little time left, and that is occupy’d with too much public Business to allow me any Leisure for the private Amusement of reading History. I request therefore that you would direct your Correspondent here to call for and receive back the 6 Volumes of different Histories you have sent me; and I desire you would accept what you formerly had of me, and believe me your Welwisher and very humble Servant
BF
I return enclos’d your Receipts.
